Exhibit 10.3

EXECUTION

AMENDMENT TO ASSET SALE AGREEMENT

This Amendment to the Asset Sale Agreement (this “Amendment”) is dated as of
July 29, 2011, among (i) Nortel Networks Corporation, a corporation organized
under the laws of Canada (“NNC”); (ii) Nortel Networks Limited, a corporation
organized under the laws of Canada (“NNL”); (iii) Nortel Networks Inc., a
corporation organized under the laws of Delaware (“NNI,” and, together with NNC
and NNL, the “NA Sellers”); (iv) the entities listed in Exhibit A to the Asset
Sale Agreement (the “EMEA Sellers”), which, in the case of Nortel Networks UK
Limited (in administration) (“NNUK”), Nortel Networks France S.A.S. (in
administration) and Nortel GmbH (in administration) are acting by Alan Robert
Bloom, Stephen John Harris, Alan Michael Hudson and Christopher John Wilkinson
Hill of Ernst & Young LLP (the “UK Joint Administrators”) and in the case of
Nortel Networks (Ireland) Limited (in administration) (“NN Ireland”) is acting
by David Hughes of Ernst & Young Chartered Accountants and Alan Robert Bloom
(the “Irish Joint Administrators”) (the UK Joint Administrators and the Irish
Joint Administrators being collectively, the “Joint Administrators”), and in the
case of Nortel Networks S.A. (in administration and liquidation judiciaire)
(“NNSA”) is acting by the UK Joint Administrators and Maître Cosme Rogeau, 26
avenue Hoche, 78000 VERSAILLES appointed as mandataire liquidateur by the French
Court (as defined below) (the “French Liquidator”), the Joint Administrators act
as agents of the EMEA Sellers without any personal liability and the French
Liquidator acts as agent of NNSA without any personal liability; (v) the
entities listed in Exhibit B to the Asset Sale Agreement (the “Other Sellers”
and, together with the NA Sellers and the EMEA Sellers, the “Sellers”); (vi) the
French Liquidator; (vii) the Joint Administrators; and (viii) Rockstar Bidco,
LP, a Delaware limited partnership (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, the Sellers, the Purchaser and the other parties specified in the
preamble to this Amendment have entered into that certain Asset Sale Agreement
dated as of June 30, 2011 (as may be amended, modified, supplemented or restated
from time to time, the “Asset Sale Agreement”);

WHEREAS, the Asset Sale Agreement may be amended pursuant to Section 10.4
thereof by an instrument in writing signed by all the parties thereto;

WHEREAS, all the parties to the Asset Sale Agreement desire to amend the Asset
Sale Agreement on the terms and conditions set forth in this Amendment; and

WHEREAS, unless otherwise defined herein, each capitalized term used herein
shall have the meaning assigned to such term in the Asset Sale Agreement.

NOW, THEREFORE, in consideration of the respective covenants, representations
and warranties made herein, and of the mutual benefits to be derived hereby (the
sufficiency of which is acknowledged), the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1 Amendments.

(a) Section 1.1 of the Asset Sale Agreement is hereby amended by adding the
following definition of “Amendment Fee” immediately following the definition of
“Alternative Transaction”: “Amendment Fee” has the meaning set forth in
Section 5.27(b)(ii)(A).

(b) The definition of “Permitted Encumbrances” in Section 1.1 of the Asset Sale
Agreement is hereby amended to incorporate the revisions reflected in the
following marked version of such definition:

“Permitted Encumbrances” means (i) any Lien arising by operation of Law in
respect of a liability of the EMEA Sellers where such liability does not rank as
an Administration Expense; (ii) Liens arising hereunder or under any Assigned
Contracts (after giving effect to the assignment hereunder) if such Liens
exclusively secure Assumed Liabilities; (iii) Liens imposed by any Bankruptcy
Court in connection with the Bankruptcy Proceedings that are discharged at
Closing pursuant to the terms of the Canadian Approval and Vesting Order or the
U.S. Sale Order (or, in the case of Undisclosed Patent Interests, upon transfer
pursuant to Section 5.19); (iv) Liens set forth in Section 1.1(g) of the Sellers
Disclosure Schedule; (v) entitlements, customary covenants, restrictions and
other similar charges or encumbrances securing a liability of the EMEA Sellers
only that do not, individually or in the aggregate, impair in any material
respect the use or value of the Assets subject thereto and that exclusively
secure Assumed Liabilities and (vi) (x) the promises, declarations and,
commitments granted,and statements made or committed in writing by the
Sellersby, as well as conduct and actions undertaken by, the Sellers in writing
(including as recorded in the minutes of the applicable standard-setting body or
industry group) to standard-setting bodies or industry groups concerning the
Transferred Patents, Purchased Specified UK Patents or Undisclosed Patent
Interests, in each case, solely to the extent valid and legally enforceable, and
(y) the commitments concerning the Transferred Patents, Purchased Specified UK
Patents or Undisclosed Patent Interests granted in writing by the Sellers
pursuant to the membership agreements, by-laws, practices or policies of
standard-setting bodies or industry groups in which Sellers were participants,
solely to the extent the Sellers are bound by such standard-setting bodies’ or
industry groups’ membership agreements, by-laws, practices or policies to bind
the Purchaser to such commitments.

(c) The definition of “Supplementary Non-Disclosure Agreement” in Section 1.1 of
the Asset Sale Agreement is hereby amended by replacing “2010” with “2011”.

(d) Section 2.2.1 of the Asset Sale Agreement is hereby amended by inserting “,
and plus (iii) the Amendment Fee, if any” immediately after the words “(ii) any
Optioned Licenses Fees”.

 

-2-



--------------------------------------------------------------------------------

(e) Section 2.3.2(a) of the Asset Sale Agreement is hereby deleted in its
entirety and replaced with the following:

“The Purchaser shall deliver by wire transfer in immediately available funds
(i) to the Distribution Agent, as distribution agent for the Sellers, an amount
equal to the Purchase Price plus the Amendment Fee, if any, minus the Good Faith
Deposit, and minus the Optioned Licenses Fees, if any, to an account designated
at least two Business Days prior to the Closing Date by the Distribution Agent
in a written notice to the Purchaser; (ii) to the Distribution Agent, as
distribution agent for the Sellers, an amount equal to the Optioned Licenses
Fees, if any, to an account designated at least two Business Days prior to the
Closing Date by the Distribution Agent in a written notice to the Purchaser;
(iii) to the Canadian Sellers, the amount specified in Section 5.27(b)(ii)(A) to
an account designated at least two Business Days prior to the Closing Date by
the Canadian Sellers in a written notice to the Purchaser; (iv) pursuant to
Section 5.28(c), to NNL an amount equal to Two Hundred Seventy Three Thousand
Two Hundred Nine Dollars ($273,209) to an account designated at least two
Business Days prior to the Closing Date by NNL in a written notice to the
Purchaser; and (v) pursuant to Section 5.28(c), to NNI an amount equal to
Forty-Four Thousand Seven Hundred Thirteen Dollars ($44,713) to an account
designated at least two Business Days prior to the Closing Date by NNI in a
written notice to the Purchaser;”.

(f) Section 2.3.2(b)(iii) is hereby amended by replacing “Section 7.2(c)” with
“Section 7.3(c)”.

(g) Section 5.8(b) of the Asset Sale Agreement is hereby amended by adding the
following language at the end of such section:

“As of the date on which the Purchaser takes possession of any Patent Related
Documentation, upon any reasonable request from any of the Sellers, the
Purchaser shall provide to the requesting Seller, its outside counsel or its
other representatives that are reasonably acceptable to the Purchaser reasonable
access to tangible embodiments of the items listed in clauses (i) and (vi) of
the definition of “Patent Related Documentation” (to the extent that such items
were delivered by the Sellers in paper form) during normal business hours, and
provide or permit the requesting Seller or its representatives to make copies of
such items, in each case for the purpose of using and disclosing such Patent
Related Documentation pursuant to Section 2.1.1(d) of the Asset Sale Agreement,
and subject to reimbursement of the Purchaser’s out-of-pocket costs and expenses
in connection with responding to such requests, including provision of access
to, and segregation and duplication of, such items; provided, however, that
nothing in this Section 5.8(b) shall impose an obligation on the Purchaser to
retain any Patent Related Documentation.”

 

-3-



--------------------------------------------------------------------------------

(h) Section 5.27(a) of the Asset Sale Agreement is hereby amended by replacing
“$1,000,000,000” with “One Billion One Hundred and Ninety Three Million and Five
Hundred Thousand Dollars ($1,193,500,000)”.

(i) Section 5.27(b)(ii)(A) of the Asset Sale Agreement is hereby deleted in its
entirety and replaced with the following:

“The Purchaser shall at Closing (x) pay to the Canadian Sellers a total amount
of Eighteen Million Dollars ($18,000,000) in respect of the utilization of tax
attributes of the Canadian Sellers as a result of the receipt of the Optioned
Licenses Fees, and (y) pay to Distribution Agent for the benefit of the Sellers
other than the Canadian Sellers an additional fee of Five Million Dollars
($5,000,000) (such additional fee for the benefit of the Sellers other than the
Canadian Sellers, the “Amendment Fee”);”.

(j) Section 5.27(b)(ii)(C) of the Asset Sale Agreement is hereby amended to
incorporate the revisions reflected in the marked copy of such section attached
hereto as Exhibit I.

(k) Section 6.1 of the Asset Sale Agreement is hereby amended to incorporate the
revisions reflected in the marked copy of such section attached hereto as
Exhibit II.

(l) Section 6.9 of the Asset Sale Agreement is hereby amended to incorporate the
revisions reflected in the marked copy of such section attached hereto as
Exhibit III.

(m) Sections 2.1.1(a), 2.3.2(b), A.I(b), A.I(c) and A.I(d) of the Sellers
Disclosure Schedule are each hereby deleted in its entirety and replaced with,
respectively, Annex A, B, C, D, and E hereto. Annexes A.I(o)(i)(x), 1.1(d),
1.1(h), A.I(h), A.I(c) of the Sellers Disclosure Schedule are each hereby
deleted in its entirety and replaced with, respectively, Annex F, G, H, I and J
hereto. {Redacted Annexes containing information as contemplated by the Asset
Sale Agreement.}

SECTION 2 No Implied Amendments. Except as specifically amended by this
Amendment, the Asset Sale Agreement shall remain in full force and effect in
accordance with its terms and is hereby ratified and confirmed. All references
to “the date hereof” in the Agreement shall continue to refer to the date of the
Agreement before any amendment, consent or waiver.

SECTION 3 References to Agreement. On and after the date hereof, each reference
in the Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Agreement shall mean the Asset Sale Agreement as amended
by this Amendment.

SECTION 4 Severance Costs. The payments specified in clauses (iv) and (v) of
Section 2.3.2(a) of the Asset Sale Agreement (as amended by Section 1(e) of this
Amendment) together constitute the full amount that is due and payable upon
Closing pursuant to Section 5.28(c) of the Asset Sale Agreement and, when paid
by the Purchaser, will constitute full satisfaction of the Purchaser’s
obligations under Section 5.28(c) of the Asset Sale Agreement

 

-4-



--------------------------------------------------------------------------------

and the Parties shall have no further claims against each other under
Section 5.28(c) of the Asset Sale Agreement. For the avoidance of doubt, from
and after Closing neither the Purchaser, on the one hand, nor the Sellers, on
the other hand, shall seek to recover any amounts from the other in respect of
Section 5.28(c) of the Asset Sale Agreement if the severance costs actually
incurred by the Sellers in connection with the termination of employment by the
Sellers of the Employees are, respectively, less than or greater than the
amounts paid by the Purchaser at Closing pursuant to clauses (iv) and (v) of
Section 2.3.2(a) of the Asset Sale Agreement.

SECTION 5 Certain Specified UK Patents. The Parties hereby agree that, pursuant
to Section 5.23 of the Asset Sale Agreement, those Specified UK Patents set
forth on Exhibit IV {Redacted Exhibit IV containing list of patents} attached
hereto (the “Excluded Specified UK Patents”) shall be excluded from the Assets
and shall not be transferred to the Purchaser at the Closing; provided, however,
that from and after the Closing Date and for a period of twelve (12) months
thereafter (or such longer period as the Purchaser and the Primary Seller
Parties agree in writing) (the “Excluded Specified UK Patents’ Period”), the
Sellers hereby covenant to cooperate with the Purchaser in contacting the
relevant U.K. and U.S. Government agencies (including by means of engaging
counsel at the Purchaser’s expense), for the purpose of (to the extent
permissible under applicable Law), modifying or removing, any security or
disclosure restriction affecting the Excluded Specified UK Patents. During the
Excluded Specified UK Patents’ Period, the Purchaser shall pay all related fees,
costs and expenses of outside counsel retained in respect of the Excluded
Specified UK Patents (including for the avoidance of doubt any fees, costs and
expenses incurred in providing secure storage for the Excluded Specified UK
Patents necessary to comply with applicable Law). If at any time from and after
the Closing Date and for a period of twelve (12) months thereafter (or such
longer period as the Purchaser and the Primary Seller Parties agree in writing)
the Purchaser notifies the Primary Seller Parties in writing that it or one or
more of its limited partners as of the date hereof wishes to acquire any
Excluded Specified UK Patents, the relevant Sellers shall, as soon as
practicable, execute an agreement, on terms the Purchaser, or as the case may be
one or more of its limited partners as of the date hereof, shall reasonably deem
necessary or appropriate to assign and transfer, to the extent permitted by
applicable Law, to the Purchaser or such limited partners, all of the Sellers’
right, title and interest in and to such Excluded Specified UK Patents and any
Patent Related Documentation related thereto (including for the avoidance of
doubt all documents related to such Excluded Specified UK Patents currently held
in secure storage) (the “Purchased Documentation”) to the Purchaser or such
limited partners for nil consideration and in respect of which assignment
agreement each Party will bear its own costs. The Purchaser or such limited
partner agrees to take permanent possession of all Purchased Documentation as
soon as practicable after they are assigned.

SECTION 6 Miscellaneous Provisions. Sections 10.2 through 10.7, Section 10.9
through 10.11, Section 10.13 through Section 10.15, and Sections 10.18 through
10.23 of the Asset Sale Agreement are hereby incorporated by reference and shall
apply mutatis mutandis to this Amendment.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment to the Asset
Sale Agreement as of the date first written above.

 

NORTEL NETWORKS CORPORATION By:  

  /s/ Anna Ventresca

  Name:   Anna Ventresca   Title:   General Counsel - Corporate and Corporate
Secretary By:  

  /s/ Clarke E. Glaspell

  Name:   Clarke E. Glaspell   Title:   Controller NORTEL NETWORKS LIMITED By:  

  /s/ Anna Ventresca

  Name:   Anna Ventresca   Title:   General Counsel - Corporate and Corporate
Secretary By:  

  /s/ Clarke E. Glaspell

  Name:   Clarke E. Glaspell   Title:   Controller

 

Asset Sale Agreement Amendment Signature Page



--------------------------------------------------------------------------------

NORTEL NETWORKS INC. By:  

  /s/ John J. Ray III

  Name:   John J. Ray III   Title:   Principal Officer NN APPLICATIONS
MANAGEMENT SOLUTIONS INC. By:  

  /s/ John J. Ray III

  Name:   John J. Ray III   Title:   Principal Officer NORTEL ALTSYSTEMS, INC.
By:  

  /s/ John J. Ray III

  Name:   John J. Ray III   Title:   Principal Officer CORETEK, INC. By:  

  /s/ John J. Ray III

  Name:   John J. Ray III   Title:   Principal Officer QTERA CORPORATION By:  

  /s/ John J. Ray III

  Name:   John J. Ray III   Title:   Principal Officer XROS, INC. By:  

  /s/ John J. Ray III

  Name:   John J. Ray III   Title:   Principal Officer

 

Asset Sale Agreement Amendment Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks    )   

  /s/ Christopher Hill

   UK Limited (in administration) by    )    Christopher Hill   
Christopher Hill as Joint Administrator (acting    )       as agent and without
personal liability)    )       in the presence of:          Witness signature   
     

  /s/ Jan Cordell

   )       Name: Jan Cordell    )      
Address: Ernst & Young LLP, 1 More London    )       Place, SE1 2AF         

 

Asset Sale Agreement Amendment Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks    )   

  /s/ David Hughes

   (Ireland) Limited (in administration)    )    David Hughes    by David Hughes
as Joint Administrator    )       (acting as agent and without personal    )   
   liability) in the presence of:          Witness signature         

  /s/ Niall Coveney

   )       Name: Niall Coveney    )       Address: c/o Ernst & Young, Harcourt
St.    )       Dublin         

 

Asset Sale Agreement Amendment Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks    )   

  /s/ Christopher Hill

   S.A. (in administration and liquidation    )    Christopher Hill   
judiciaire) by Christopher Hill as Joint    )       Administrator (acting as
agent and without    )       personal liability) in the presence of:         
Witness signature         

  /s/ Jan Cordell

   )       Name: Jan Cordell    )       Address: Ernst & Young LLP, 1 More
London    )       Place, SE1 2AF         

 

Asset Sale Agreement Amendment Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks    )   

  /s/ Kerry Trigg

   France S.A.S. (in administration) by    )    Kerry Trigg    Kerry Trigg
acting as authorised representative    )       of Christopher Hill as Joint
Administrator    )      

(acting as agent and without personal

liability) in the presence of:

         Witness signature         

  /s/ Michelle Foreman

   )       Name: Michelle Foreman    )       Address: Ernst & Young LLP, 1 More
London    )       Place, SE1 2AF    )      

 

Asset Sale Agreement Amendment Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel    )   

  /s/ Christopher Hill

   GmbH (in administration) by Christopher    )    Christopher Hill    Hill as
Joint Administrator (acting as agent    )       and without personal liability)
in the presence of:    )       Witness signature         

  /s/ Jan Cordell

   )       Name: Jan Cordell    )       Address: Ernst & Young LLP, 1 More
London    )       Place, SE1 2AF         

 

Asset Sale Agreement Amendment Signature Page



--------------------------------------------------------------------------------

SIGNED by Alan Bloom    )   

  /s/ Alan Bloom

      )    Alan Bloom    in his own capacity and on behalf of the Joint
Administrators without personal liability and solely for the purpose of
obtaining the benefit of the provisions of this Agreement expressed to be
conferred on or given to the Joint Administrators in the presence of:    )      
Witness signature         

  /s/ Wilma Graham

   )       Name: Wilma Graham    )       Address: Ernst & Young LLP, 1 More
London    )       Place, SE1 2AF    )      

 

Asset Sale Agreement Amendment Signature Page



--------------------------------------------------------------------------------

        Signed by MAÎTRE COSME ROGEAU, acting in the capacity of Mandataire
Liquidateur of NORTEL NETWORKS S.A. (IN ADMINISTRATION AND LIQUIDATION
JUDICIARE), without personal liability and solely for the purpose of obtaining
the benefit of the provisions of this Agreement expressed to be conferred on or
given to the French Liquidator:           By  

  /s/ Maître Cosme Rogeau

            Name: Maître Cosme Rogeau             Title: Mandataire Liquidateur
          In the presence of:         Witness signature          

  /s/ Thibault LeBray

          Name: Thibault LeBray           Address:  

SIGNED for and on behalf of NORTEL

   )     

  /s/ Maître Cosme Rogeau

 

NETWORKS S.A. (IN

   )      MAÎTRE COSME ROGEAU  

ADMINISTRATION AND

   )         

LIQUIDATION JUDICIARE)

by MAÎTRE COSME ROGEAU as

Mandataire Liquidateur (acting as agent

and without personal liability) in the

presence of:

  

)

)

)

)

)

        

Witness signature

           

  /s/ Thibault LeBray

            Name: Thibault LeBray             Address:            

 

Asset Sale Agreement Amendment Signature Page



--------------------------------------------------------------------------------

ROCKSTAR BIDCO, LP By: Rockstar Bidco GP, LLC, its General Partner By:  

/s/ Kasim Alfalahi

  Name: Kasim Alfalahi   Title: Vice President

 

Asset Sale Agreement Amendment Signature Page



--------------------------------------------------------------------------------

Exhibit I

Amendments to Section 5.27(b)(ii)(C)

(C) (x) the Purchaser will pay, or cause to be paid, the Optioned License Fees
to the Sellers, Joint Administrators and the French Liquidator free and clear of
and without deduction or withholding for withholding Taxes or any other amounts;
provided that if the Purchaser or, if relevant, any of the Purchaser’s limited
partners shall be required under applicable Law to deduct or withhold any amount
from the Optioned Licenses Fees, then (i) the amount payable shall be increased
as necessary so that, after making all required deductions or withholdings
(including deductions or withholdings applicable to additional amounts payable),
the Sellers, Joint Administrators and the French Liquidator receive an amount
equal to the sum they would have received had no such deduction or withholding
been made, (ii) the Purchaser shall make or shall cause to be made such
deduction or withholding, and (iii) the Purchaser shall pay or shall cause to be
paid to the relevant Tax Authority in accordance with applicable Law the full
amount deducted or withheld; provided, further, that Purchaser shall have no
obligation to pay additional amounts pursuant to clause (i) of the preceding
proviso to the extent that the withholding Taxes are attributable to a Seller’s
failure to comply with the requirements of Section 5.27(b)(ii)(C)(y) unless such
failure is due to the Purchaser’s failure to cooperate fully with any Seller for
the purposes of obtaining any exemption or reduction referred to in
Section 5.27(b)(ii)(C)(y). The Purchaser shall promptly furnish the Sellers,
Joint Administrators and the French Liquidator with such evidence as may be
required by the applicable Tax Authorities to establish that any such Tax has
been paid, and shall indemnify and hold harmless the Sellers, Joint
Administrators and French Liquidator on an after-Tax basis from any liability
for penalties or interest due to the payor’s failure to timely withhold and
remit amounts in respect of Taxes to the applicable Tax Authority;



--------------------------------------------------------------------------------

Exhibit II

Amendments to Section 6.1

SECTION 6.1 Transfer Taxes.

(a) The Parties agree that the Purchase Price isand any Optioned License Fees
are exclusive of any Transfer Taxes. The Purchaser shall promptly pay or cause
to be paid directly to the appropriate Tax Authority all applicable Transfer
Taxes that may be imposed upon or payable or collectible or incurred in
connection with this Agreement or the transactions contemplated herein, or that
may be imposed upon or payable or collectible or incurred in connection with the
execution of any other Transaction Document; provided, that if any such Transfer
Taxes are required to be collected, remitted or paid by a Seller, the Joint
Administrators, or the French Liquidator or any Subsidiary, Affiliate,
representative or agent thereof, such Transfer Taxes shall be paid by the
Purchaser or caused to be paid by the Purchaser to such Seller, Joint
Administrators, French Liquidator, Subsidiary, Affiliate or agent, as
applicable, at the Closing or thereafter, as requested of or by the applicable
Seller, Joint Administrators or French Liquidator. Upon request from a Seller,
the Joint Administrators or the French Liquidator, the Purchaser shall provide
to such Seller, Joint Administrators or French Liquidator an original receipt
(or such other evidence as shall be reasonably satisfactory to such Seller,
Joint Administrator or French Liquidator) evidencing the payment of Transfer
Taxes by the Purchaser or, if relevant, any of the Purchaser’s limited partners
to the applicable Tax Authority under this Section 6.1. For the avoidance of
doubt, the Purchaser shall remain liable in respect of any Transfer Taxes
regardless of the date that the Assets are removed from the premises of a Seller
or any Seller’s supplier. All other Closing expenses will be paid by the Party
incurring such expenses.

(b) If the Purchaser or, if relevant, any of the Purchaser’s limited partners
wishes to claim any exemption relating to, or a reduced rate of, or make an
election with the effect of reducing, or engage in any other transaction
designed to reduce, Transfer Taxes, in connection with this Agreement or the
transactions contemplated herein, or in connection with the execution of any
other Transaction Document, the Purchaser shall be solely responsible for
ensuring that such exemption, reduction or election applies and, in that regard,
shall provide the Sellers, Joint Administrators or French Liquidator (as
applicable) prior to Closing with its permit number, GST/HST, VAT, provincial
sales taxes or other similar registration numbers or, if relevant, those of any
of the Purchaser’s limited partners and/or any appropriate certificate of
exemption, election and/or other document or evidence to support the claimed
entitlement to such exemption or reduction by the Purchaser or, if relevant, any
of the Purchaser’s limited partners. All parties shall make commercially
reasonable efforts to cooperate to the extent necessary to obtain any such
exemption or reduction. Notwithstanding the foregoing, any such cooperation to
be provided in this Section 6.1(b) shall not include or extend to (i) a
liquidation or restructuring of a Seller or any business of a Seller, including
the transfer of any assets or Assets or liabilities or Assumed Liabilities
between the Sellers or their Affiliates, unless the Seller or the relevant
Affiliate is indemnified (prior to such liquidation or restructuring) against
any cost or expense of such liquidation or restructuring to its satisfaction
(acting at all times reasonably and in good faith); (ii) any action or omission
that would result in the imposition on any Seller or any Affiliate of any Seller
of any additional Tax liability or making any additional payment to any Tax
Authority or Government Entity in respect of Tax which is an Excluded Liability,
unless



--------------------------------------------------------------------------------

such Seller or Affiliate is (prior to the relevant action or omission)
indemnified against such additional Tax liability or payment; (iii) any action
or omission that would result in any material out of pocket cost or expense for
any Seller or any Affiliate of any Seller, unless such Seller or Affiliate is
(prior to the relevant action or omission), indemnified against such cost or
expense to their satisfaction (acting at all times reasonably and in good faith)
by the Purchaser; (iv) any action or omission which would cause the Sellers or
any Affiliates of the Sellers to be in contravention of any applicable Law
(including Bankruptcy Law) or published practice of a Tax Authority;
(v) changing the identity or Tax residence of any Sellers, the location of any
Assets or Assumed Liabilities, the nature or extent of any Assets or Assumed
Liabilities, the Assets or Assumed Liabilities to be transferred by any
particular Seller or the structure of the transaction as an asset sale rather
than the sale of any form of entity, unless the Seller or the relevant Affiliate
is indemnified (prior to such action) against any cost or expense of such action
to its satisfaction (acting at all times reasonably and in good faith); or
(vi) any reduction in the obligations of the Purchaser or rights of the Sellers.

It is agreed and acknowledged that for the purposes of this Section 6.1,
“Transfer Taxes” do not include VAT in respect of any supply (or deemed supply)
of goods and services pursuant to this Agreement, for which the provisions of
Section 6.9 shall apply instead.



--------------------------------------------------------------------------------

Exhibit III

Amendments to Section 6.9

SECTION 6.9. VAT.

(a) All sums payable by the Purchaser under this Agreement and/or which the
Purchaser is required to pay or cause to be paid under Section 5.27(a) in
respect of the Optioned Licenses shall be exclusive of VAT and, except to the
extent Section 6.9(d) applies, where a sum is paid by the Purchaser pursuant to
this Agreement and/or paid or caused to be paid by the Purchaser under
Section 5.27(a) in respect of the Optioned Licenses in consideration for any
supply (or deemed supply) of goods or services by any of the EMEA Sellers the
Purchaser shall, in addition to the consideration payable for such supply, pay
or cause to be paid to the relevant EMEA Seller, on receipt of an appropriate
VAT invoice, an amount equal to the VAT (if any) determined in accordance with
Section 2.2.3(b) as, or (as appropriate) determined by the relevant EMEA
Seller(s) as arising in respect of such supply together with all interest and
penalties thereon (except to the extent that such interest or penalties arise
other than as a result of a failure of the Purchaser to comply with any of its
obligations pursuant to this Section 6.9), with payment to be made or caused to
be made by the Purchaser within five (5) Business Days of receipt of an
appropriate valid VAT invoice or Closing (whichever is the later), provided
that, no payment shall be due fromrequired to be made (or caused to be made) by
the Purchaser in respect of VAT pursuant to this Section 6.9(a) or
Section 6.9(e) in circumstances where the EMEA Seller, the Joint Administrator
or French Liquidator issues a VAT invoice to the Purchaser or, if relevant, any
of the Purchaser’s limited partners outside of any applicable time limits within
which the Purchaser (oror Purchaser’s limited partner (or in either case a
member of its VAT group) can claim credit for the relevant input tax, and
provided further that, for the avoidance of doubt, any amount payable pursuant
to this Section 6.9(a) in respect of any Optioned Licenses shall be an amount
determined by the relevant EMEA Seller(s).

(b) For the avoidance of doubt, and without prejudice to the generality of this
Section 6.9, if the relevant EMEA Seller or Joint Administrators or French
Liquidator forms the view, acting reasonably, that the supply by the EMEA
Sellers of any Assets or assumption from the EMEA Sellers of any Assumed
Liabilities (if relevant) is subject to VAT, or that any other amounts payable
by the Purchaser or which the Purchaser is required to cause to be paid or any
other supplies made to the Purchaser or to any of the Purchaser’s limited
partners (if relevant) in each case pursuant to this Agreement and/or in respect
of the Optioned Licenses are subject to VAT, then, except to the extent
Section 6.9(d) applies, the relevant EMEA Seller(s) or the Joint Administrators
or the French Liquidator shall be entitled to provide the Purchaser or any of
the Purchaser’s limited partners (if relevant) with a VAT invoice in respect of
the supply in question.

(c) Subject to any contrary provision of this Agreement, a VAT invoice served by
any EMEA Seller or the Joint Administrators or the French Liquidator in good
faith and in accordance with applicable VAT laws, absent manifest error, shall
be accepted by the Purchaser and the Purchaser’s limited partners (if relevant)
as valid, including in relation to amounts of VAT stated in such invoice, except
to the extent the Purchaser or any of the Purchaser’s limited partners (if
relevant) has paid the applicable VAT by virtue of Section 6.9(d) below.



--------------------------------------------------------------------------------

(d) Where the liability for VAT in respect of any supply is a liability of the
Purchaser or any of the Purchaser’s limited partners (if relevant) (whether
under Section 8 of the Value Added Tax Act 1994 or similar or equivalent
provisions in any member of the European Union) the Purchaser shall account for
such VAT or shall cause such VAT to be accounted to the relevant Tax Authority
within any applicable time limits.

(e) In the event that an amount in respect of VAT is payable under the terms of
this Agreement and/or in respect of the Optioned Licenses in respect of a supply
and: (1) the consideration amount as indicated on the relevant VAT invoice in
respect of such supply differs from the actual consideration amount for that
supply for VAT purposes (including, but not limited to, situations where the
Purchase Price is adjusted in accordance with any provision of this Agreement,
and/or the allocation of the Purchase Price to any Assets or Assumed Liabilities
is amended, whether pursuant to Section 2.2.3 or otherwise); (2) a Tax Authority
determines in writing that a supply by any EMEA Seller in respect of which the
Purchaser has paid or has caused to be paid VAT should properly be characterized
as a supply on which VAT does not arise; or (3) for any reason the rate of VAT
applicable to the supply in question is changed, then the relevant EMEA
Seller(s) and the Purchaser agree to co-operate in good faith to correct or
cause to be corrected all relevant VAT invoices and VAT returns and (without
prejudice to the generality of the foregoing):

(i) where the purchase price for any Assets and/or Assumed Liabilities (if
relevant) is increased, or VAT otherwise becomes due, the Purchaser shall pay or
shall cause to be paid to the relevant EMEA Seller (or relevant Tax Authority,
where applicable) an amount equal to any additional VAT that becomes due as a
result of such increase with payment to be made or caused to be made by the
Purchaser within five (5) Business Days of receipt of an appropriate valid VAT
invoice or Closing, whichever is the later; and

(ii) where the purchase price for any Assets and/or Assumed Liabilities (if
relevant) is decreased, or to the extent that a relevant Tax Authority
determines in writing that a supply by any EMEA Seller in respect of which the
Purchaser has paid or caused to be paid an amount in respect of VAT should
properly be characterised as a supply on which VAT does not arise, or where the
rate of VAT applicable to the supply in question is decreased, or where the
Purchaser has otherwise paid or caused to be paid an amount in respect of VAT to
an EMEA Seller under Section 6.9(a) that was not due, the relevant EMEA Seller
shall, without unreasonable delay, issue an appropriate and valid VAT credit
note or equivalent to the Purchaser or the Purchaser’s limited partner (if
relevant) and shall use its reasonable endeavors to recover the Excess VAT and,
to the extent the Excess VAT is actually recovered and retained by it (or by any
member of its VAT group) or is creditable by any EMEA Seller against any VAT
liability of an EMEA Seller (or is so creditable by any member of its VAT
group), the relevant EMEA Seller shall, without unreasonable delay, pay such
Excess VAT to the Purchaser, and for the purposes of this Section 6.9(e)(ii),
“Excess VAT” means the amount in respect of VAT actually paid (after deducting
any previous refund under this Section 6.9(e)(ii)) or caused to be paid by the
Purchaser that should not have been paid or caused to be paid, taking into
account the decrease in purchase



--------------------------------------------------------------------------------

price, the incorrect characterization of a supply, the decrease in the VAT rate
or the amount in respect of VAT that was paid to an EMEA Seller that was
otherwise not due.

(f) The EMEA Sellers, Joint Administrators, French Liquidator and the Purchaser
agree to act in good faith in accordance with Section 2.2.3 for all purposes
relating to VAT (including the preparation and filing of any VAT invoices or Tax
Returns with respect to VAT).

(g) If it is not possible for the EMEA Sellers, Joint Administrators, French
Liquidator and the Purchaser in accordance with Section 2.2.3 to determine
before the date falling five (5) Business Days prior to Closing an amount of
consideration for the purposes of VAT invoicing (notwithstanding that the
Purchaser has not by such date delivered a proposed Partial Allocation pursuant
to Section 2.2.3(b)) and in all cases in respect of all sums payable in respect
of any Optioned Licenses, then:

(i) where any of the EMEA Sellers, the Joint Administrators or the French
Liquidator are required to account to a Tax Authority for VAT in respect of the
supply of any goods or services under this Agreement and/or in respect of the
Optioned Licenses, subject to Section 6.9(e), the determination of the relevant
EMEA Seller or the Joint Administrators or the French Liquidator (in each case,
acting reasonably) shall be accepted by the parties for VAT purposes in respect
of such goods or services until and unless replaced pursuant to Section 6.9(e);
and

(ii) where the Purchaser is required to account or to cause to be accounted to a
Tax Authority for VAT in respect of the supply of any goods or services under
this Agreement and/or in respect of the Optioned Licenses, subject to
Section 6.9(e), the determination of the Purchaser (acting reasonably) shall be
accepted by the parties for VAT purposes in respect of such goods or services
unless and until replaced pursuant to Section 6.9(e).